Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is in response to the Request for Continued Examination (RCE) filed on March 02, 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. 
Applicant’s submission has been considered and has been entered.
Priority
This application is a DIV of 16/208,295 12/03/2018, is acknowledged. 
Status of Claims
Claims 348-367 are currently pending in the application. Claims 1-347 were cancelled previously.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 03/02/2022, which has been entered in the file.


Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Dr. David Cauble on June 21, 2021. 
 The application has been amended as follows: 
Claim (New) 364, line 1, page 12, delete “claim 1” and insert with --claim 348--. 
Allowable Subject Matter
	Claims 348-367 are allowed.
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 348-367 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 8,450,298) and there is no suggestion or motivation to modify any prior art method of preparing a compound of formula
    PNG
    media_image1.png
    112
    200
    media_image1.png
    Greyscale
, the method comprising the step of reacting of an amine of the formula
    PNG
    media_image2.png
    261
    482
    media_image2.png
    Greyscale
etc. to obtain the instantly claimed the invention. Therefore, the instant claims 348-367 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626